Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s cancellation of claims 18-34 and addition of claims 35-43 in the reply filed on 7/15/22 is acknowledged.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Application is changed as follows:

Replace Abstract with:

Rib- or fin-shaped element (1, 10) comprising an anchoring part (1b1, 10b1) and a molding part (1b2, 10b2), wherein the anchoring part (1b1, 10b1) can be anchored in a profile ring segment of a profile ring of a vulcanizing mold that molds the tread of a vehicle tire and the molding part (1b2, 10b2) is provided for molding a sipe or a groove in the tread. The element (1, 10) has at least one elongate projection (1a, 11), which forms a bevel at the periphery of the tread and is produced by means of selective laser melting.

Allowable Subject Matter
Claims 35-43 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Pays et al (US 2017/0203365, already of record), Dusseaux (US 2013/0164401, already of record) and Lauwers et al (US 20110309230, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the combination of forming a fin having an anchoring part and a molding part that run in an L-shaped manner and together enclose an obtuse inner angle and have a smooth outer surface; forming the anchoring part to have a substantially constant width; forming a bevel projection on an inner surface of the anchoring part; and forming a plurality of holes in the anchoring part. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743